Citation Nr: 1232608	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee disability, including as secondary to service-connected arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1974, including service in the Republic of Vietnam from August 1969 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an examination is necessary to determine whether service connection is warranted for the Veteran's back disability and left knee disability.  

The Veteran asserts that he injured his back initially when he fell from a tower while serving in Korea in the winter of 1966-1967 and reinjured it in a car accident in 1970.  Service treatment records do not contain records prior to 1970.  They do show, however, that the Veteran was treated for low back pain following a truck wreck in June 1970.  In a March 1972 x-ray, the Veteran was found to have spina bifida occults of S1 and schmorl nodes affecting all lumbar vertebral bodies.  In March 1972, the Veteran was treated for low back pain and dysuria and was diagnosed as having acute prostatitis.  The Veteran was also treated for neck pain in November 1972.  

In November 2008, the Veteran was afforded a VA examination for the back.  He was diagnosed as having moderate degenerative changes.  The examiner opined that his low back disability was not caused by or the result of service.  As support for this opinion, the examiner stated that the low back pain he experienced in service was related to prostatitis and urinary tract infection and the reported fall from a guard tower while serving in Korea was not substantiated by the record.  The Board finds this opinion inadequate as the examiner failed to address the Veteran's inservice June 1970 truck accident as noted in the service treatment records that caused back pain and dismissed the Veteran's statement that he fell while serving in Korea, which is credible.  As such, another opinion is necessary in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, an examination is needed for the claim for a left knee disability.  The Veteran is claiming that his left knee disability is related to his service-connected right knee disability.  The record, however, is unclear as to whether the Veteran has a current left knee disability.  He has been diagnosed as having arthralgia of multiple joints, including both knees.  Therefore, an examination is necessary to determine whether the Veteran has a current left knee disability that is related to his service-connected right knee disability.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

As previously stated, service treatment records do not contain records prior to 1970.  As the Veteran's service began in April 1966 and his claimed fall occurred in the winter of 1966-1967, the RO should obtain the service treatment records prior to 1970. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back and left knee disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any service treatment records prior to 1970 from the National Personnel Records Center (NPRC) or other pertinent source.  All efforts to obtain these records should be fully documented, and the NPRC and any other source contacted must provide a negative response if records are not available.

3.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities since October 2010.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back and left knee disabilities.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the back disability or left knee disability was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of regarding the fall from the tower.  For purposes of the examination, the examiner must assume the credibility of these lay statements.  The examiner must also specifically address the evidence of a truck accident contained in the Veteran's STRs.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability was caused or aggravated by the Veteran's service-connected right knee disability, including any alteration in his gait produced by this disability.  If the examiner finds aggravation, then the examiner must note the baseline level of the left knee disability, as established by medical evidence before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

5.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


